           Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 1 of 19




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

ROBERT D.,

                                    Plaintiff,

              v.                                                                  6:19-CV-0340
                                                                                     (DJS)

COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                                             OF COUNSEL:

OFFICE OF PETER M. HOBAICA, LLC                                          B. BROOKS BENSON, ESQ.
Counsel for Plaintiff
2045 Genesee Street
Utica, New York 13501

U.S. SOCIAL SECURITY ADMIN.                                              PAUL NITZE, ESQ.
Counsel for Defendant
J.F.K. Federal Building, Room 625
15 Sudbury Street
Boston, Massachusetts 02203

DANIEL J. STEWART
UNITED STATES MAGISTRATE JUDGE

                                         DECISION and ORDER 1

         Currently before the Court, in this Social Security action filed by Robert D. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. § 405(g), are Plaintiff’s Motion for Judgment on the Pleadings and Defendant’s Motion




1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 7 & General Order 18.
         Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 2 of 19




for Judgment on the Pleadings. Dkt. Nos. 13 & 15. For the reasons set forth below, Plaintiff’s

Motion is granted and Defendant’s Motion is denied.

                                     I. RELEVANT BACKGROUND

                                           A. Factual Background

         Plaintiff was born in 1972, making him 42 years old at his alleged onset date. Tr. at p.

215. 2   Plaintiff reported completing the twelfth grade. Tr. at p. 220. He has previous work as

a cook, prep cook, line cook, and kitchen manager. Tr. at p. 44. Plaintiff initially alleged

disability due to a back problem. Tr. at p. 219.

                                            B. Procedural History

         Plaintiff applied for a period of disability and disability insurance benefits on November

12, 2015, alleging disability beginning October 7, 2015. Tr. at pp. 34, 89-90, & 196-99.

Plaintiff’s applications were initially denied on January 7, 2016, after which he timely requested

a hearing before an Administrative Law Judge (“ALJ”). Tr. at pp. 89-103. He appeared at an

administrative hearing before ALJ Yvette N. Diamond on December 13, 2017. Tr. at pp. 31-88.

On January 31, 2018, the ALJ issued a written decision finding Plaintiff was not disabled under

the Social Security Act. Tr. at pp. 14-30. On January 24, 2019, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s decision the final decision of the Commissioner.

Tr. at pp. 1-6.




2
  The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative Transcript will be referenced
as “Tr.” and the Bates-stamped page numbers as set forth therein will be used rather than the page numbers assigned
by the Court’s CM/ECF electronic filing system.
                                                         2
            Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 3 of 19




                                     C. The ALJ’s Decision

        In her decision, the ALJ made the following seven findings of fact and conclusions of

law. First, the ALJ found Plaintiff met the insured status requirements of the Social Security Act

through September 30, 2019. Tr. at p. 19. Second, the ALJ found Plaintiff has not engaged in

substantial gainful activity since the alleged onset date. Id. Third, the ALJ found Plaintiff’s

degenerative disc disease of the cervical spine with radiculopathy and degenerative joint disease

of the right shoulder are severe impairments. Tr. at p. 20. Fourth, the ALJ found Plaintiff does

not have an impairment or combination of impairments that meets or medically equals one of the

listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). Id. Specifically, the

ALJ considered Listings 1.02 (dysfunction of a joint) and 1.04 (disorders of the spine). Id. Fifth,

the ALJ found Plaintiff has the residual functional capacity (“RFC”) to perform light work with

additional limitations. Tr. at pp. 20-21. Specifically, the ALJ found Plaintiff

                can lift and carry twenty pounds occasionally and ten pounds
                frequently; stand and/or walk for six out of eight hours; and sit for
                six out of eight hours. [He] can occasionally climb stairs, balance,
                stoop, kneel, and crouch, but cannot crawl or climb ladders. He
                can frequently reach and handle with the dominant right upper
                extremity. [He] cannot reach overhead or below the knees. He
                requires the option to stand for thirty to sixty minutes and then sit
                for ten to fifteen minutes throughout the day as needed, while
                remaining on task. [He] cannot have concentrated exposure to
                extreme cold and cannot have any exposure to hazards.

Id. Sixth, the ALJ found Plaintiff is unable to perform any past relevant work. Tr. at p. 24.

Seventh, the ALJ found Plaintiff can perform other jobs existing in significant numbers in the

national economy. Tr. at pp. 25-26. The ALJ therefore concluded Plaintiff is not disabled. Tr.

at p. 26.



                                                 3
        Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 4 of 19




                                D. The Contentions of the Parties

        In his brief, Plaintiff contends the ALJ erred in failing to find Plaintiff’s mid and low back

pain with bilateral radiculopathy to be severe impairments. Dkt. No. 13, Pl.’s Mem. of Law at

pp. 18-19. Plaintiff also argues the ALJ erred in weighing the medical opinion evidence and

ignored limitations assessed in a functional capacity evaluation. Id. at pp. 13-18 & 20-21.

Plaintiff also contends the Appeals Council erred in failing to consider additional evidence and

the ALJ failed to properly evaluate his symptoms. Id. at pp. 22-25. Finally, Plaintiff contends

the ALJ erred in relying on the vocational expert’s testimony regarding jobs available to Plaintiff.

Id. at p. 25.

        In his brief, Defendant argues the ALJ considered all of the evidence related to Plaintiff’s

spine impairment and there is no objective basis to deem degeneration in the lumbar or thoracic

spine severe. Dkt. No. 15, Def.’s Mem. of Law at pp. 18-21. Defendant also contends the ALJ

properly weighed the opinion evidence and the RFC determination is supported by substantial

evidence. Id. at pp. 3-18. Defendant argues the ALJ properly evaluated Plaintiff’s complaints

of neck pain and other symptoms. Id. at pp. 21-25. Finally, Defendant argues the January 2018

treatment note before the Appeals Council is not new or material. Id. at pp. 9-12.

                             II. RELEVANT LEGAL STANDARD

                                      A. Standard of Review

        A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See


                                                  4
          Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 5 of 19




Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be deprived

of the right to have her disability determination made according to the correct legal principles.”);

accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615 F.2d 23, 27 (2d

Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and

has been defined as “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971).

Where evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).

         “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).


                                                 5
       Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 6 of 19




                             B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether

an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental
               ability to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled
               without considering vocational factors such as age, education, and
               work experience; the [Commissioner] presumes that a claimant
               who is afflicted with a “listed” impairment is unable to perform
               substantial gainful activity. Assuming the claimant does not have
               a listed impairment, the fourth inquiry is whether, despite the
               claimant’s severe impairment, he has the residual functional
               capacity to perform his past work. Finally, if the claimant is unable
               to perform his past work, the [Commissioner] then determines
               whether there is other work which the claimant could perform.
               Under the cases previously discussed, the claimant bears the
               burden of the proof as to the first four steps, while the
               [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).




                                                6
         Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 7 of 19




                                        III. ANALYSIS

                              A. The ALJ’s Analysis at Step Two

                                        1. Applicable Law

       At Step Two, the ALJ must determine whether the claimant has a severe impairment that

significantly limits his physical or mental abilities to do basic work activities. 20 C.F.R. §

404.1520(c). Basic work activities include walking, standing, sitting, lifting, carrying, pushing,

pulling, reaching, handling, seeing, hearing, speaking, understanding, remembering and carrying

out simple instructions, using judgment, and responding appropriately to supervision, co-

workers, and usual work situations. Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012)

(citing Gibbs v. Astrue, 2008 WL 2627714, at *16 (S.D.N.Y. July 2, 2008); 20 C.F.R. §§

404.1521(b)(1)-(5)). “Although the Second Circuit has held that this step is limited to ‘screening

out de minimis claims,’ [] the ‘mere presence of a disease or impairment, or establishing that a

person has been diagnosed or treated for a disease or impairment’ is not, by itself, sufficient to

render a condition severe.” Taylor v. Astrue, 32 F. Supp. 3d at 265 (quoting Dixon v. Shalala,

54 F.3d 1019, 1030 (2d Cir. 1995); Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y. 1995)).

The claimant retains the burden of presenting evidence to establish severity. Id. (citing Miller v.

Comm’r of Soc. Sec., 2008 WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008)).

       This Court has indicated the failure to find a specific impairment severe at Step Two is

harmless where the ALJ concludes (a) there is at least one other severe impairment, (b) the ALJ

continues with the sequential evaluation, and (c) the ALJ provides explanation showing he

adequately considered the evidence related to the impairment that is ultimately found non-severe.

Fuimo v. Colvin, 948 F. Supp. 2d 260, 269-70 (N.D.N.Y. 2013) (citing Dillingham v. Astrue,


                                                7
       Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 8 of 19




2010 WL 3909630 (N.D.N.Y. Aug. 24, 2010), report and recommendation adopted by 2010 WL

3893906 (N.D.N.Y. Sept. 30, 2010)); see also Reices-Colon v. Astrue, 523 Fed. Appx. 796, 798

(2d Cir. 2013) (finding that any error in failing to find plaintiff’s anxiety and panic disorder

severe at Step Two would be harmless because the ALJ found other severe impairments present,

continued through the sequential evaluation process, and specifically considered plaintiff’s

anxiety and panic attacks at those subsequent steps).

                                2. The ALJ’s Step Two Analysis

       Here, the ALJ found Plaintiff’s degenerative disc disease of the cervical spine with

radiculopathy and degenerative joint disease of the right shoulder to be severe impairments. Tr.

at p. 20. Plaintiff maintains the ALJ erred in finding only Plaintiff’s cervical degenerative disc

disease with radiculopathy and degenerative joint disease of the right shoulder to be severe

impairments, thereby ignoring Plaintiff’s mid and low back pain with radiculopathy. Pl.’s Mem.

of Law at pp. 18-19. The Court disagrees.

       Although the ALJ did not find Plaintiff’s mid or low back pain severe at Step Two, the

ALJ’s decision indicates that she considered the overall extent of Plaintiff’s alleged impairments

and symptoms including mid and low back pain. Tr. at pp. 20-24. For example, within her RFC

analysis, the ALJ referenced treatment notes in which Plaintiff reported continued neck pain with

radiation into his bilateral arms and medial back as well as worsening lower back pain. Tr. at pp.

23, 364-67, & 610-18. Any error to find further spinal impairments severe is, therefore, harmless

because the ALJ found at least one physical impairment severe (including a spinal impairment),

continued with the sequential evaluation, and provided explanation of her RFC determination




                                                8
         Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 9 of 19




indicating she adequately considered Plaintiff’s spinal impairments. Fuimo v. Colvin, 948 F.

Supp. 2d at 269-70.

       For these reasons, the Court finds that any error by the ALJ in failing to find other specific

spinal impairments severe is harmless. The Court also finds that the ALJ’s severity findings at

Step Two and analysis at subsequent steps in the sequential evaluation reflect consideration of

the full extent of Plaintiff’s alleged impairments and symptoms. Remand is therefore not

required on this basis.

            B. The ALJ’s Analysis of the Opinion Evidence and Plaintiff’s RFC

                                        1. Applicable Law

       RFC is “what [the] individual can still do despite his or her limitations. Ordinarily, RFC

is the individual’s maximum remaining ability to do sustained work activities in an ordinary work

setting on a regular and continuing basis . . . .” A “regular and continuing basis” means eight

hours a day, for five days a week, or an equivalent work schedule. Balles v. Astrue, 2013 WL

252970, at *2 (N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(quoting Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at *2)).

       The Second Circuit has long recognized the “treating physician rule” set out in 20 C.F.R.

§ 404.1527(c). “‘[T]he opinion of a claimant’s treating physician as to the nature and severity of

the impairment is given ‘controlling weight’ so long as it is ‘well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However, “ the opinion of the

treating physician is not afforded controlling weight where . . . the treating physician issued


                                                 9
       Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 10 of 19




opinions that are not consistent with other substantial evidence in the record, such as the opinions

of other medical experts.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

       In deciding how much weight to afford the opinion of a treating physician, the ALJ must

“‘explicitly consider, inter alia: (1) the frequency, length, nature, and extent of treatment; (2) the

amount of medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.’” Greek v. Colvin,

802 F.3d at 375 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)). However, where

the ALJ’s reasoning and adherence to the regulation is clear, and it is obvious that the “substance

of the treating physician rule was not traversed,” no “slavish recitation of each and every factor”

of 20 C.F.R. § 404.1527 is required. Atwater v. Astrue, 512 Fed. Appx. 67, 70 (2d Cir. 2013)

(citing Halloran v. Barnhart, 362 F.3d at 31-32). The factors for considering opinions from non-

treating medical sources are the same as those for assessing treating sources, with the

consideration of whether the source examined the claimant replacing the consideration of the

treatment relationship between the source and the claimant. 20 C.F.R. §§ 404.1527(c)(1)-(6).

       In Estrella v. Berryhill, the Second Circuit more recently addressed an ALJ’s failure to

“explicitly” apply the regulatory factors set out in Burgess when assigning weight to a treating

physician’s opinion. 925 F.3d 90 (2d Cir. 2019). In Estrella, the Court explained that such a

failure is a procedural error and remand is appropriate “[i]f ‘the Commissioner has not

[otherwise] provided ‘good reasons’ [for its weight assignment][.]’” 925 F.3d at 96 (alteration

in original) (quoting Halloran v. Barnhart, 362 F.3d at 32). The Court further clarified that “[i]f,

however, ‘a searching review of the record’ assures us ‘that the substance of the treating

physician rule was not traversed,’ we will affirm.” Estrella v. Berryhill, 925 F.3d at 96 (quoting


                                                 10
        Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 11 of 19




Halloran v. Barnhart, 362 F.3d at 32). The Court also noted the question of “whether ‘a

searching review of the record . . . assure[s us] . . . that the substance of the . . . rule was not

traversed’” is “whether the record otherwise provides ‘good reasons’ for assigning ‘little weight’

to [the treating psychiatrist’s] opinion.” Id.

       The Second Circuit recently reiterated its Estrella findings in Ferraro v. Saul, indicating

that the ALJ did not explicitly consider the frequency, length, nature, and extent of treatment that

the claimant had with his treating physicians, did not otherwise provide “good reasons” for

assigning reduced weight to the opinions of those physicians, and a searching review of the record

did not assure the Court that the substance of the treating physician rule was not traversed. 2020

WL 1189399, at *2-3 (2d Cir. Mar. 12, 2020). The Court in Ferraro also indicated that “merely

acknowledging the existence of treatment relationships is not the same as explicitly considering

‘the frequency, length, nature, and extent of treatment.’” Id. at *2.

       “An ALJ should consider ‘all medical opinions received regarding the claimant.’” Reider

v. Colvin, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016) (quoting Spielberg v. Barnhart,

367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)). “The ALJ is not permitted to substitute his own

expertise or view of the medical proof for the treating physician’s opinion or for any competent

medical opinion.” Greek v. Colvin, 802 F.3d at 375 (citing Burgess v. Astrue, 537 F.3d at 131).

In assessing a plaintiff’s RFC, an ALJ is entitled to rely on opinions from both examining and

non-examining State agency medical consultants because such consultants are qualified experts

in the field of social security disability. See Frye ex rel. A.O. v. Astrue, 485 Fed. Appx. 484, 487

(2d Cir. 2012) (“The report of a State agency medical consultant constitutes expert opinion

evidence which can be given weight if supported by medical evidence in the record.”); Little v.


                                                 11
       Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 12 of 19




Colvin, 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) (“State agency physicians are

qualified as experts in the evaluation of medical issues in disability claims. As such, their

opinions may constitute substantial evidence if they are consistent with the record as a whole.”)

(internal quotation marks omitted).

                         2. The ALJ’s Analysis of the Opinion Evidence

       The ALJ considered the December 2015 opinion of consultative examiner Brian Cole,

M.D., who noted Plaintiff appeared in no acute distress at the examination, had a normal gait and

stance, could walk on his heels and toes without difficulty, had a full squat with lower back pain,

used no assistive devices, needed no help changing for the exam or getting on and off the exam

table, and was able to rise from a chair without difficulty. Tr. at p. 322. Dr. Cole observed that

Plaintiff had full range of motion in the cervical and lumbar spine, negative straight leg raise

testing bilaterally, stable and non-tender joints, physiologic and equal deep tendon reflexes in the

upper and lower extremities, no sensory deficits, full strength in the upper and lower extremities,

intact hand and finger dexterity, and full grip strength bilaterally. Tr. at p. 323. Dr. Cole

diagnosed a cervical herniated disc, status post cervical laminectomy, pain and arm neuropathy,

right rotator cuff tendinitis with tearing pain, and C4-C5 instability and opined that Plaintiff had

mild restriction for squatting, kneeling, and heavy lifting and carrying. Tr. at p. 324. The ALJ

afforded great weight to Dr. Cole’s opinion because Dr. Cole is a specialist in internal medicine

and “he has an understanding of social security disability programs and evidentiary

requirements.” Tr. at pp. 23-24. The ALJ also indicated that this opinion was highly credible

because it was well-supported by the objective medical evidence and was consistent with the




                                                12
         Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 13 of 19




record as a whole including Plaintiff’s longitudinal treatment record and activities of daily living.

Tr. at p. 24.

        The ALJ also considered treatment records from treating provider Deborah S. Lee, D.O.,

who indicated in January 2016 that Plaintiff remained unable to work at that time and could not

do his job as a cook with persistent neck pain. Tr. at pp. 325-26. The ALJ afforded limited

weight to this opinion because it goes to an issue reserved to the Commissioner and therefore

could not be given special significance. Tr. at p. 24. The ALJ also indicated that Dr. Lee “failed

to note vocationally relevant limitations in support of her conclusion.” Id.

        The ALJ noted the December 2017 functional capacity evaluation by Raymond A.

Alessandrini, OTR/L, who indicated Plaintiff was capable of resuming a position in the light

strength category with maximum lifting capacity of 15 pounds and maximum carrying capacity

of 10 pounds. Tr. at pp. 657-61. The ALJ afforded great weight to this assessment because it

was generally consistent with the medical and other evidence, indicating that it noted Plaintiff

was capable of performing work in the light range of work. Tr. at p. 23. The ALJ did not

otherwise discuss Mr. Alessandrini’s assessment, including the indicated job factor restrictions

which noted that, in order for Plaintiff to successfully return to work in the light strength category,

certain restrictions must be met. Tr. at pp. 23 & 660. Such restrictions included no walking at

all (noting Plaintiff could not walk at the minimum required speed during the assessment), no

pushing more than 30 pounds, and no pulling more than 20 pounds. Tr. at p. 660.

        Finally, the ALJ considered the January 2018 treating opinion from pain management

specialist Muthu M. Ramasamy, M.D., who noted poor response to treatment and diagnoses

including failed neck surgery syndrome, facet arthropathy, cervicogenic headaches, and neck


                                                  13
       Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 14 of 19




pain. Tr. at pp. 662 & 665. Dr. Ramasamy opined Plaintiff could occasionally lift and carry up

to 7.5 pounds, sit and stand 30 minutes each for a total of two hours each, walk 20 minutes for a

total of 1-2 hours (with the other time spent resting or laying down in bed), frequently reach,

handle, finger, and feel, occasionally reach overhead and push/pull with the bilateral upper

extremities, occasionally use his feet for the operation of foot controls, occasionally climb stairs

and ramps, occasionally stoop, never climb ladders or scaffolds, never balance, kneel, crouch or

crawl, never tolerate unprotected heights, moving mechanical parts, extreme cold/heat, or

vibrations, and occasionally tolerate operating a motor vehicle, humidity, wetness, and

respiratory irritants. Tr. at pp. 663-67. Dr. Ramasamy indicated that Plaintiff could not walk a

block at a reasonable pace on rough or uneven surfaces and would need to take unscheduled

breaks every 30 minutes to rest for 1-2 hours. Tr. at p. 668. Plaintiff was likely to be off-task 25

percent of the time or more and absent more than four days per month. Tr. at pp. 668-69.

        The ALJ afforded limited weight to Dr. Ramasamy’s opinion, noting that

                [w]hile deference is generally due to a treating provider’s opinion,
                it does not release such provider from providing some meaningful
                support for the stated conclusions. Further, although such opinions
                will often rely to some extent on symptoms, it is not unreasonable
                that the pertinent signs and laboratory findings that one would
                expect a treating provider to have in the claimant’s treatment
                record should also be presented. In the instant case, this statement
                generally fails to identify specific, relevant clinical data in support
                of its relatively severe restrictions. Moreover, the claimant’s
                treatment records show that the claimant has a limited history of
                only two visits with this provider.

Tr. at p. 24.

        The Court agrees with Plaintiff’s argument that the ALJ’s analysis of the medical

opinions here warrants remand.


                                                  14
        Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 15 of 19




       First, the Court is persuaded by Plaintiff’s argument that the ALJ ignored limitations

assessed by Mr. Alessandrini and did not adequately explain why she ignored them. Pl.’s Mem.

Of Law at pp. 16-18. The ALJ failed to discuss the indicated job restriction of no walking in Mr.

Alessandrini’s assessment, despite affording the opinion great weight. Tr. at pp. 24 & 660. The

ALJ’s explanation of the weight afforded to this opinion fails to give the Court a clear picture of

her analysis, namely why such a limitation was ignored and not even discussed. Tr. at p. 24. The

Court is left unable to conduct meaningful review regarding the ALJ’s consideration of this

opinion and how it factored into the RFC determination. See Hickman ex rel. M.A.H. v. Astrue,

728 F. Supp. 2d 168, 173 (N.D.N.Y. 2010) (“The ALJ must ‘build an accurate and logical bridge

from the evidence to [his] conclusion to enable a meaningful review.’”) (citation omitted).

       Defendant argues the ALJ properly considered Mr. Alessandrini’s opinion and that

Plaintiff’s argument fails to acknowledge Mr. Alessandrini is not an acceptable medical source

under the Regulations. Def.’s Mem. of Law at pp. 12-15. This argument would be more availing

if the ALJ herself had acknowledged Mr. Alessandrini was not an acceptable medical source and

had not afforded this opinion great weight without discussing his status as an occupational

therapist. Tr. at p. 23. However, that discussion has not been provided by the ALJ, again leaving

this Court unable to conduct meaningful review of her analysis. “A reviewing court may not

accept appellate counsel’s post hoc rationalizations for agency action. Subsequent arguments by

the Commissioner detailing the substantial evidence supporting the ALJ’s decision are not a

proper substitute for the ALJ engaging in the same evaluation.” Hamedallah ex rel. E.B. v.

Astrue, 876 F. Supp. 2d 133, 144 (N.D.N.Y. 2012) (internal quotations and citations omitted).




                                                15
       Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 16 of 19




       Defendant also maintains that remand for proper consideration of Mr. Alessandrini’s

opinion would be pointless, Def.’s Mem. of Law at pp. 14-15, but the Court is not convinced in

light of the additional errors identified below which, in conjunction with the issues regarding the

ALJ’s analysis of Mr. Alessandrini’s opinion, indicate that the RFC determination is not

supported by substantial evidence.

       Second, while the ALJ’s RFC analysis nominally relies on the opinions of Mr.

Alessandrini and consultative examiner Dr. Cole with the ALJ affording both of these opinions

great weight, the ALJ’s RFC assessment includes greater restrictions (including no overhead or

below the knee reaching and a sit-stand option) than those included in Dr. Cole’s opinion

(indicating only mild restriction for squatting, kneeling, and heavy lifting and carrying) and more

specific restrictions than indicated by the ALJ’s interpretation of Mr. Alessandrini’s opinion that

Plaintiff was capable of performing work in the light range of work. Tr. at pp. 20-24, 324, &

660. The ALJ’s analysis and limited discussion of the opinion evidence provides little insight as

to how the additional restrictions and the ultimate RFC determination were reached. Tr. at pp.

23-24. The Court cannot conclude that substantial evidence supports the ALJ’s analysis of the

opinion evidence and Plaintiff’s RFC because, although it is within the ALJ’s purview to consider

all of the evidence including conflicting medical opinions to reach a conclusion regarding a

claimant’s RFC, there does not appear to be a logical bridge here from the ALJ’s analysis to the

RFC determination. See Camarata v. Colvin, 2015 WL 4598811, at *9 (N.D.N.Y. July 29, 2015)

(quoting Galiotti v. Astrue, 266 Fed. Appx. 66, 67 (2d Cir. 2008)) (“[I]t is the province of the

ALJ to consider and resolve conflicts in the evidence as long as the decision rests upon ‘adequate

findings supported by evidence having rational probative force.’”).


                                                16
            Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 17 of 19




           Finally, the Court is also troubled by the analysis of Dr. Ramasamy’s 3 and Dr. Lee’s

opinions. Tr. at p. 24. Namely, the ALJ noted Plaintiff had a limited treatment history of only

two visits with Dr. Ramasamy and indicated that Dr. Ramasamy’s opinion generally failed to

“identify specific, relevant clinical data in support of its relatively severe restrictions.” Tr. at p.

24. However, the Court’s review indicates that Dr. Ramasamy did note clinical findings

including neck pain, tenderness, muscle spasm, and headaches as well as a laboratory finding of

a cervical spine MRI status post C5-C6 fusion. Tr. at p. 662. Further, in opining lifting and

carrying restrictions, Dr. Ramasamy identified particular medical and clinical findings including

failed neck surgery syndrome, cervicogenic headaches, and neck pain. Tr. at p. 663. In assessing

occasional use of the feet for operation of foot controls as well as reaching, handling, fingering,

feeling and pushing/pulling limitations, Dr. Ramasamy noted chronic constant neck pain and

cervicogenic headaches. Tr. at p. 665. Finally, Dr. Ramasamy again noted failed neck surgery

syndrome, chronic low back pain, chronic neck pain, and cervicogenic headaches when opining

postural and environmental limitations. Tr. at pp. 666-67.

           Although Dr. Ramasamy’s notations may not have been particularly specific, it is

apparent he provided at least some relevant explanations for the opined limitations based on his

treatment of Plaintiff between June 2017 and January 2018. Tr. at pp. 345-51, 364-65, & 662-

67. Dr. Ramasamy also noted that he had treated Plaintiff with cervical facet branch blocks and

Plaintiff had poor response to treatment. Tr. at p. 662. Further, follow-up treatment with

neurosurgeon Yan Michael Li, M.D., and primary care provider Dr. Lee support Dr. Ramasamy’s

observations of chronic neck pain and failed neck surgery syndrome. For example, in May 2017,



3
    Referred to in the ALJ’s opinion as Dr. Manickam.
                                                        17
       Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 18 of 19




Dr. Li noted Plaintiff had recurrent neck and right arm pain following his spinal fusion surgery

in August 2016 with pain radiating down his bilateral arms to his fingers and radiation to the

mid-line of his back with numbness. Tr. at p. 610. Dr. Li indicated imaging showed cervical

spondylosis with radiculopathy and Plaintiff might benefit from nerve blocks or a bone stimulator

to help with bone fusion. Tr. at p. 613. In October 2017, Dr. Lee noted Plaintiff had done

injections which aggravated his neck and increased pain in his arm. Tr. at p. 366. Therefore,

based on a review of the record, the Court is also not convinced that the ALJ properly considered

these opinions.

       That is particularly true in light of the Second Circuit’s Estrella and Ferraro opinions.

The ALJ acknowledged that both Ramasamy and Lee were treating providers, but the analysis

does not provide the type of explicit consideration of the Greek factors that the Second Circuit

requires. Tr. at p. 24. The decision does not provide the type of “good reasons” for assigning a

treating doctor’s opinion less than controlling weight, which these cases require. Estrella v.

Berryhill, 925 F.3d at 96. Given the inconsistencies noted above, the Court cannot conclude that

the “substance of the treating physician rule was not traversed.” Id. For these reasons, the Court

finds the ALJ’s analysis of the medical opinions and the resulting RFC are not supported by

substantial evidence. Remand is, therefore, required.

       Because remand is necessary to address the errors identified above, the Court declines to

reach findings on Plaintiff’s other arguments regarding the ALJ’s evaluation of Plaintiff’s

symptoms, the Step Five determination, and the Appeals Council’s failure to consider evidence

submitted after the ALJ’s decision. However, upon remand, the ALJ should also consider the




                                               18
        Case 6:19-cv-00340-DJS Document 16 Filed 05/20/20 Page 19 of 19




entire record and conduct a new analysis of Plaintiff’s symptoms and ability to perform other

jobs existing in significant numbers in the national economy.

       “When there are gaps in the administrative record or the ALJ has applied an improper

legal standard . . . remand to the Secretary for further development of the evidence” is generally

appropriate. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980). On remand the Commissioner

should properly evaluate the medical opinion evidence and reevaluate Plaintiff’s RFC and ability

to perform competitive work.

                                      IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 13) is

GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No. 15) is

DENIED; and it is further

       ORDERED, that the decision of the Commissioner is REVERSED and this case

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for a proper evaluation of the

medical opinions and Plaintiff’s RFC, and other further proceedings, consistent with this

Decision.

Dated: May 20, 2020
       Albany, New York




                                               19
